M. MICHAEL KINARD - Judge, dissenting. I respectfully dissent from the majority opinion affirming the trial court’s grant of summary judgment in favor of appellee. The majority holds that the danger posed by the skylights was an obvious danger of which appellee was under no obligation to warn appellant. The majority opinion has focused upon the existence of the skylights when the main issue in this case is the condition of the skylights, specifically their appearance to business invitees who may be required to be on the roof. This serves to distinguish this case from D.B. Griffin Warehouse, Inc. v. Sanders, 349 Ark. 94, 76 S.W.3d 254 (2002). Because appellant produced evidence to show that the condition of the skylights constituted a hidden danger, I believe that the question of whether the skylights posed an obvious or hidden danger is a question of fact for a jury to answer, and not one to be determined by the trial court as a matter of law. A genuine issue of material fact still exists, and, based upon our standard of review of summary judgments, I would reverse and remand.